Citation Nr: 0941978
Decision Date: 11/04/09	Archive Date: 01/05/10
 
DOCKET NO. 07-20 527                       DATE NOV 04 2009
 
On appeal from the Department of Veterans Affairs Regional Office in Phoenix, Arizona
 
THE ISSUES 

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral tinnitus. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL 

Appellant and wife 

ATTORNEY FOR THE BOARD 

Lynne M. Yasui, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from January 1965 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In August 2009, the Veteran testified at a hearing before the undersigned. A copy of the hearing transcript is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. V A will notify the appellant if further action is required. 

REMAND 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100. 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 

- 2 - 

In the present case, additional development is required in order to fulfill VA's obligations under the duty to assist. Specifically, although a November 2006 VA examination included an opinion as to the etiology of the claimed hearing loss and tinnitus, such opinion is not sufficiently complete. Specifically, the examiner found that the hearing loss and tinnitus were not at least as likely as not due to active service, based on a separation examination showing normal hearing acuity. However, the September 1968 separation examination reveals right ear auditory acuity of 25 decibels at 400 Hertz. In this regard, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Thus, some clinical hearing loss was indicated at discharge, invalidating the basis for the examiner's conclusions. Moreover, the audiometric results shown on separation indicated a decrease in acuity in both ears across many threshold levels, when compared to an in-service hearing test in January 1965. This decrease was not addressed by the VA examiner. Further, the tinnitus claim was denied based on the absence of evidence showing hearing loss in service, which, as just noted, appears to be a factually flawed premise. Thus, a new opinion should be obtained that addresses these points. 

Accordingly, the case is REMANDED for the following action: 

1. Arrange for the a VA audiologist or other appropriate examiner to review the claims file and state whether it is at least as likely as not that any current hearing loss and tinnitus are causally related to active service. In so doing, the examiner should specifically address the change in audiometric data between the January 1965 hearing test and that performed on separation. All opinions should be accompanied by a clear rationale. If the examiner cannot answer without resorting to speculation, he should explain why it would be speculative to respond. 

- 3 - 

2. Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case. If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 


ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009). 

- 4  




